Citation Nr: 0521220	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  96-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of cold weather injury of the right upper 
extremity, prior to September 2, 2004.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold weather injury of the right 
upper extremity, from September 2, 2004.  

3.  Entitlement to an initial compensable evaluation for 
residuals of cold weather injury of the left upper extremity, 
prior to September 2, 2004.

4.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold weather injury of the left 
upper extremity, from September 2, 2004.

5.  Entitlement to an initial compensable evaluation for 
residuals of cold weather injury of the right lower 
extremity, prior to September 2, 2004.

6.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold weather injury of the right 
lower extremity, from September 2, 2004.

7.  Entitlement to an initial compensable evaluation for 
residuals of cold weather injury of the left lower extremity, 
prior to September 2, 2004.  

8.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of cold weather injury of the left 
lower extremity, from September 2, 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The April 1995 rating decision granted service 
connection for residuals of cold weather injury of the feet 
and hands, and assigned a noncompensable initial evaluation, 
effective from February 27, 1995.

This appeal was previously before the Board of Veterans' 
Appeals in October 2003 when it was remanded to the RO for 
additional development.  The issues have returned to the 
Board for adjudication following the completion of the 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  

While on REMAND to the RO, a January 2005 rating decision 
granted separate service connection for residuals of cold 
weather injury of the right lower extremity, left lower 
extremity, right upper extremity, and left upper extremity, 
(previously evaluated as cold weather injury of the feet and 
hands) and assigned each an initial staged evaluation of 30 
percent, effective from September 2, 2004, the date of a cold 
injury protocol examination.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

In April 2005, the veteran submitted a statement, through his 
representative, indicating that he wished to withdraw the 
appeal of his claim for a rating in excess of 20 percent for 
ventral hernia prior to April 23, 1998.  He also indicated 
that he wished to withdraw the appeal of his claim for an 
increased rating for ventral hernia, currently evaluated as 
40 percent disabling from April 23, 1998.  As such, these 
matters are no longer before the Board for appellate 
consideration.

The veteran also seeks a separate award of special monthly 
compensation for loss of use of his limbs under 38 U.S.C.A. § 
1114(o).  See also 38 U.S.C.A. § 1114(l), (r)(1).  
Entitlement to special monthly compensation based on the loss 
of use of his limbs is being raised for the first time on 
appeal.  As this matter is not in appellate status, it must 
be referred back to the RO for appropriate action. 

The Board notes that in February 2003, VA received a claim of 
entitlement for service connection for residuals of upper and 
lower extremities as secondary to the service-connected 
disability of cerebrovascular accident.  In June 2003, the RO 
denied service connection.  The veteran filed a timely notice 
of disagreement and a statement of the case was issued in 
August 2003.  The veteran did not file a VA Form 9.  See In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  Accordingly, this issue is not before the 
Board.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's residuals of 
cold weather injury of the upper and lower extremities were 
manifested by complaints of burning, shooting pain into the 
arm and legs; objectively by color changes in the lower legs, 
redness and scaling over the plantar aspect of the feet, 
hypertrophic nails, and osteopenia.  

2.  From January 12, 1998 through September 1, 2004, the 
veteran's residuals of cold weather injury of the right and 
left upper extremities have been manifested by complaints of 
burning pain, and tingling of the upper extremities, and 
arthralgias; objectively, by pain in the dorsal digits 1 and 
2, and osteoporosis. 

3.  From January 12, 1998, the veteran's residuals of cold 
weather injury of the right and left lower extremities have 
been manifested by complaints of shooting pain, burning, and 
arthralgias; objectively, onychomycotic toenails, hair loss 
over the lower leg, ankles, and feet; lower leg discoloration 
with no pain on palpation, tinea pedis, mild swelling of the 
distal legs without tissue loss, no muscle wasting, and 
osteopenia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
cold injury residuals of the right upper extremity prior to 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7122 (as in effect prior to January 
12, 1998). 

2.  The criteria for an initial 10 percent evaluation for 
cold injury residuals of the left upper extremity prior to 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7122 (as in effect prior to January 
12, 1998).

3.  The criteria for an initial 10 percent evaluation for 
cold injury residuals of the right lower extremity prior to 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.104, Diagnostic Code 7122 (as in effect prior to January 
12, 1998).

4.  The criteria for an initial 10 percent evaluation for 
cold injury residuals of the left lower extremity prior to 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7 
4.104, Diagnostic Code 7122 (as in effect prior to January 
12, 1998). 

5.  The criteria for a 20 percent evaluation for cold injury 
residuals of the right upper extremity from January 12, 1998 
through September 1, 2004, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.104, Diagnostic Code 7122 (effective January 12, 
1998, and August 13, 1998). 

6.  The criteria for a 20 percent evaluation for cold injury 
residuals of the left upper extremity from January 12, 1998 
through September 1, 2004, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.104, Diagnostic Code 7122 (effective January 12, 
1998, and August 13, 1998).

7.  The criteria for a 30 percent evaluation for cold injury 
residuals of the right lower extremity from January 12, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Code 7122 (effective January 12, 1998, and August 13, 1998). 

8.  The criteria for a 30 percent evaluation for cold injury 
residuals of the left lower extremity from January 12, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic 
Code 7122 (effective January 12, 1998, and August 13, 1998).  

9.  The criteria for an initial staged evaluation in excess 
of 30 percent from September 2, 2004, for residuals of cold 
weather injury of the right upper extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2004).

10.  The criteria for an initial staged evaluation in excess 
of 30 percent from September 2, 2004, for residuals of cold 
weather injury of the left upper extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2004).

11.  The criteria for an initial staged evaluation in excess 
of 30 percent from September 2, 2004, for residuals of cold 
weather injury of the right lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2004).

12.  The criteria for an initial staged evaluation in excess 
of 30 percent from September 2, 2004, for residuals of cold 
weather injury of the left lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  In this case, 
however, the April 1995 rating action which adjudicated 
service connection for cold weather injury residuals was made 
prior to enactment of VCAA.  As such, no VCAA notice was 
provided as to the claim for service connection.  Hence, the 
exclusion from VCAA notice is not applicable. 

VA letters issued in March 2001, July 2003, and March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  Further, a claimant 
is not compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the veteran's claims file 
contains service medical records, and post service VA and 
private treatment records and examinations.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Further, in 
a VA report of contact dated in July 2003, it was indicated 
that the veteran reported that he had no other medical 
evidence to submit.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Hence, VA's 
duty to assist the veteran in the development of his claims 
has been satisfied.  

I.  Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

As the veteran takes issue with the initial rating assigned 
when service connection was granted for cold injury residuals 
of the hands and feet, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Applicable Law 

The veteran's service-connected residuals of cold weather 
injury of the hands and feet have been evaluated under the 
provisions of Diagnostic Code 7122 of the Schedule for Rating 
Cardiovascular Disabilities, 38 C.F.R. § 4.104.

The rating criteria in effect prior to January 12, 1998, and 
as revised effective January 12, 1998 and August 13, 1998, 
apply to the veteran's case.  

The rating criteria in effect on February 27, 1995 provided 
that residuals of frozen feet (immersion foot) with loss of 
toes, or parts, and persistent severe symptoms were rated 50 
percent when bilateral, and 30 percent if unilateral.  With 
persistent moderate swelling, tenderness, redness, etc., a 30 
percent rating was provided when bilateral, and unilateral 
symptoms were rated 20 percent.  A 10 percent rating was 
provided for mild symptoms, chilblains, unilateral or 
bilateral.  Note: With extensive losses, higher ratings may 
be found warranted by reference to amputation ratings for 
toes and combination of toes.  In the most severe cases, 
ratings for amputation or loss of use of one or both feet 
should be considered.  There is no requirement of loss of 
toes or parts for the persistent moderate or mild under this 
diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7122 (as 
in effect prior to January 12, 1998).  

The criteria governing cold injury, Diagnostic Code 7122, was 
amended effective January 12, 1998, 62 Fed. Reg. 65219 (Dec. 
11, 1997).  However, the revised criteria may not be applied 
earlier than their effective date.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400; See also DeSousa v. Gober, 10 Vet. App. 461, 
466-67 (1997), VAOPGCPREC 3-00.  

Effective January 12, 1998, for cold injury residuals: With 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is provided. 

With pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 20 percent evaluation is 
provided.

With pain, numbness, cold sensitivity, or arthralgia, a 10 
percent evaluation is provided.  

Note (1): Amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  Note (2): Evaluate each 
affected part (hand, foot, ear, nose) separately and combine 
the ratings, if appropriate, in accordance with Secs. 4.25 
and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 as amended 
effective January 12, 1998, 62 Fed. Reg 65219 (Dec. 11, 
1997). 

The criteria governing cold injury, Diagnostic Code 7122, was 
again amended effective August 13, 1998.  62 Fed. Reg. 65219 
(Dec. 11, 1997) (as amended at 63 Fed. Reg. 37779 (July 14, 
1998).

Effective August 13, 1998, for cold injury residuals:  With 
the following in affected parts:  Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), a 30 percent evaluation is 
provided.

For arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), a 20 percent evaluation is provided.

For arthralgia or other pain, numbness, or cold sensitivity, 
a 10 percent evaluation is provided. 

Note (1): Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  

Note (2): Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
Secs. 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 
as amended from August 13, 1998, 63 Fed. Reg. 37779 (July 14, 
1998). 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7- 
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  

Factual background

On February 27, 1995, the veteran submitted an article 
concerning the Chosin Few.  The article discussed the long-
term health conditions of veterans who sustained cold 
injuries in Korea.

The report of a March 1995 VA examination of the hand, thumb, 
and fingers indicates that the veteran complained of 
progressively worse burning, shooting pain in his forearms, 
wrists, fingers, lower legs ankles and feet.  He indicated 
his hands were worse than his feet, and that his right hand 
was more affected than his left hand.  He denied having any 
redness, swelling, or skin changes on the hands.  He denied 
any numbness and stated that sensation was normal, except for 
slight tingling in the tips of his fingers.  He stated that 
exposure to cold water or weather caused a great increase in 
pain.  Physical examination revealed that radial pulses were 
full, and that he had a good capillary refill.  There were no 
significant nail changes in the hands.  He had no significant 
redness, swelling or effusion in the hands or wrists.  He had 
full range of motion of the wrist and fingers.  Dexterity was 
normal.  Sensation was normal.  There was a slight amount of 
tenderness to palpation over the right forearm.  There were 
no significant functional or anatomic defects.  Strength and 
grasping were normal.  Vibratory position, and sharp and dull 
sensation were normal.  There were no significant skin 
lesions and no signs of peripheral neuropathy except for 
subjective symptoms of shooting pains in the hands.  The 
diagnosis was exposure to prolonged cold weather in the 
winter of 1951/1952 while serving in Korea with continued 
shooting pains in his forearms and hands.  

On the March 1995 VA joints examination, the veteran reported 
that his lower legs, ankles and feet had the same sensation 
as his hands, but to a lesser degree.  He stated that the 
right lower extremity was worse than his left.  He described 
a stabbing, shooting pain, that traveled from his ankle into 
his right foot.  He stated his feet felt heavy and stiff, but 
denied he noticed numbness in his feet, except for the right 
great toe.  He stated that the stiffness and shooting pain 
increased with cold exposure, age and activity.  He also 
complained of right knee and right thigh stiffness.  

Physical examination revealed range of motion of the right 
knee was from 10 degrees of extension to 125 degrees of 
flexion.  The left knee range of motion was from 5 degrees of 
extension to 125 degrees of flexion.  There were degenerative 
changes in the knee joints bilaterally, right greater than 
the left.  He had superficial varicosities noted in the 
ankles.  Redness and scaling of the plantar aspects of the 
feet and between the toes were noted, bilaterally.  Dorsalis 
pedis and posterior tibial pulses were normal.  There was no 
significant edema.  The ankles and feet manifested full range 
of motion.  There was thickening of the toenails, 
bilaterally, and they were yellowish and hypertrophic.  He 
had normal proprioception, and vibratory sense.  He was able 
to detect sharp and dull in all aspects of his feet.  The 
diagnoses were degenerative arthritis of the right knee and 
history of cold exposure in the winter of 1951/1952 while 
serving in Korea with continued shooting pain in the lower 
legs and feet.  

The report of the March 1995 VA skin examination shows 
reddish/brown macular lesions over the anterior lower legs, 
bilaterally, that spared his feet, posterior lower legs and 
upper legs.  It did not look pruritic at that time.  There 
was no evidence of lichenification or excoriations.  There 
were no dominant lesions, but these were small macules that 
showed some confluence over the anterior shins.  The 
diagnosis was chronic dermatitis of the anterior shin 
bilateral lower extremities.  Color photographs of the legs 
are included in the record.  

VA treatment records for the period from May 1995 to May 1998 
reflect complaints of burning pain and tingling in 
extremities and crinkled and yellow toenails.  The problem 
list in April 1996 shows the diagnoses of osteoarthritis and 
possibly psoriatic arthritis.  A June 1996 entry shows 
chronic pain in the right arm and right leg.  The veteran 
walked leaning on one crutch.  Other records show that the 
veteran complained of shooting pain in the arms, ankles, 
feet, lower legs, and stiffness of the joints.  There was 
evidence of fungal nails, lower leg discoloration and 
bilateral tinea pedis.  

The transcript of the personal hearing held in May 1996 
reveals that the veteran wore a wrist brace.  He stated that 
his leg gave out and he used one crutch.  (Transcript at 3.)

In brief, the veteran complained of burning and numbness of 
his fingertips on VA examination in February 1997.  The 
impression on the February 1997 VA examination was diffuse 
right upper extremity burning, pain with loss of motion, and 
arthritis.  The veteran had significant arthritis in the 
right shoulder with diffuse osteoporosis of the right hand 
and wrist area.  The examiner opined that his symptoms were 
more consistent with a peripheral neuropathy than pain due 
just to the osteoarthritic changes.  The veteran also had low 
back pain with radiation down to both lower extremities.  The 
veteran had diminished sensation in a pattern consistent with 
peripheral neuropathy due to diabetic or peripheral vascular 
occlusive disease changes.  X-rays showed significant 
degenerative changes diffusely throughout the lumbar spine 
that were consistent with the veteran's complaints of low 
back pain radiating down the lower extremities.  The low back 
pain was not associated with a specific incident and the 
patient did not seek medical attention while in the military.  
The examiner noted that the pain had progressed significantly 
over the past several years.  

X-ray reports of the right shoulder, hands and feet dated in 
February and October 1997 showed generalized osteopenia.  The 
October 1997 X-rays of the hands showed status post old 
fracture deformity with nonunion of the distal tip of the 
right radius.  Mild degenerative changes were noted.  X-rays 
of the feet showed degenerative changes involving multiple 
interphalangeal joints of the toes bilaterally and the first 
metatarsal phalangeal joints.  

The report of an October 1997 rheumatology examination shows 
that the veteran exhibited degenerative changes of both hands 
and feet, but his symptoms were not those consistent with 
osteoarthritis but rather a peripheral neuropathy.  The 
examiner stated he could not offer an opinion as to whether 
or not the peripheral neuropathy was due to a cold induced 
trauma.  On examination, there was no evidence of 
inflammatory arthropathy or active connective tissue 
disorder.  The veteran used a walker to steady his gait.  The 
examiner noted that a formal neurological examination was not 
completed, but the global examination was suggestive of 
peripheral neuropathy.  Joint examination revealed poor 
posture with mild nontender thoracic kyphosis.  There was 
pain on abduction, internal and external rotation of the 
right shoulder consistent with degenerative change and 
rotator cuff insufficiency.  The veteran's left shoulder was 
unremarkable for his age.  His hand and wrist showed early 
Heberden's nodes overlying several distal interphalangeal 
joints bilaterally.  The knees demonstrated patellofemoral 
crepitus on range of motion, bilaterally.  Degenerative 
changes were seen in the mid feet and the bilateral 
metatarsal phalangeal joints, bilaterally.  On joint 
examination, there was no evidence of synovitis, joint 
effusion, or periarticular erythema.  In pertinent part, the 
examiner's impression included generalized osteoarthritis on 
nonsteroidal therapy and peripheral neuropathy of 
undetermined etiology.  

The VA examiner opined on the January 1998 neurology 
examination that much of the veteran's difficulty with using 
his hands and lower limbs was from his osteoarthritis.  On 
nerve conduction studies, the veteran had evidence of length 
dependent sensory motor axonal polyneuropathy.  The examiner 
was not able to distinguish this from a diabetic 
polyneuropathy.  The examiner noted that typically cold 
polyneuropathies were motor predominate and show wasting of 
the distal muscles of the hands and limbs which the veteran 
did not have.  The veteran did have degenerative arthritis of 
the hands, elbows, back, hips, and feet.  The veteran walked 
with a limp and assistance.  The bulk, power, and tone of the 
major muscle groups of all four limbs were normal for his age 
and body build.  He was able to perform fine precise 
movements with his hands.  His vibratory sense was mildly 
diminished at his knees and fingertips and moderately 
diminished at his ankles.  He had a stocking glove area of 
hypesthesia to pinprick which was generally in an area that 
would be covered by a man's glove in his upper limbs, and a 
mid-length man's stocking in his lower limbs.  The veteran's 
deep tendon reflexes were hyperactive throughout, there was 
an unsustained clonus at his right ankle, and he had an 
extensor plantar on the right, with a suggestion of the same 
on the left.

In relevant part, the February 1999 VA heart examination 
showed that the veteran used a crutch and occasionally a 
wheelchair.  He reported having fallen on several occasions 
prior to having a stroke in November 1998 that resulted in 
right-sided hemiparesis and difficulty with urination and 
occasional mild dribbling and incontinence.  The examination 
showed trace pedal edema in the extremities.  The diagnoses 
included a history of cerebrovascular accident with minimal 
weakness on the right side.  

In pertinent part, a May 1999 VA heart examination showed 
that the veteran had trace pedal edema, a mild decrease in 
motor strength in the right upper and lower extremities but 
sensation appeared to be well preserved.  The impression, in 
part, reflects history of cerebrovascular accident in October 
1997 with mild resulting right-sided hemiparesis and some 
difficulty with urination and occasional mild dribbling and 
incontinence.  

A January 2000 neurology examination report reflects an 
opinion that the veteran's history and nerve conduction 
studies were more typical of a diabetic neuropathy rather 
than a cold-induced polyneuropathy.  It was indicted that 
nerve conduction studies (NCS) of the veteran were more 
typical of a length dependent polyneuropathy affecting the 
axon rather than a NCS affecting the myelin such as occurs in 
local cold induced (LCI) injury.  The examiner noted that 
diabetes caused an axonal length dependent polyneuropathy.  
He opined that if the veteran had LCI polyneuropathy and 
since the examination was abnormal, he would expect the 
distal latencies to be abnormal, but the veteran's were 
normal.  It was indicated that the veteran medicated with 
Neurontin at bedtime for neuropathic pain and discomfort from 
paresthesias.  The veteran placed the pain on a scale of 9/10 
before the Neurontin.  The pain was now a 4 to 5.  The 
veteran walked with a limp that had worsened.  He used a 
single crutch.  The bulk, power, and tone of the major muscle 
groups of all four limbs were normal for his age and body 
build.  He was able to perform precise movements with his 
hand.  The veteran's vibratory sensitivity was absent at his 
ankles.  It was diminished by at least one-half at his knees 
and slightly at his fingertips.  Pinprick sensitivity was not 
diminished at all.  The deep tendon reflexes were hyperactive 
throughout and he had unsustained clonus at his right ankle, 
an extensor plantar on the right and a suggestion of the same 
on the left.  

A report of a February 2003 VA examination for aid and 
attendance shows that the veteran uses a wheelchair and 
walker at home and a crutch all the time.  He could walk 
about 20 feet with assistance.  He did not have any 
amputations.  The veteran had weakness in both arms and was 
very weak in both lower legs.  In pertinent part, the 
diagnoses were degenerative joint disease, brainstem 
cerebrovascular accident, multiple cerebrovascular accidents 
- transient ischemic attacks, Type II diabetes, and coronary 
artery disease.  

A May 2003 VA clinical entry reflects burning pain in 
bilateral dorsal digits 1 and 2 radiating dorsally to the 
elbows with loss of strength.  In relevant part, the 
diagnostic impression included diabetic neuropathy.  

A non-VA discharge summary for the period from August 2003 to 
September 2003 shows that cardiac catheterization suggested 
multi-vessel coronary artery disease.  The veteran underwent 
a five vessel cardiac bypass and mitral valve replacement.  
His problem list included, in part, posttraumatic stress 
disorder, depression, hypertension, anxiety, hyperlipidemia, 
and a history of atrial fibrillation.  

VA treatment records dated in November 2003 and April 2004 
show post bypass surgery and that the veteran was able to 
walk 1000 steps.  On clinic visit, there was no edema, 
clubbing, or cyanosis present.  Limitation of motion was 
present in the right knee with significant weakness in the 
right leg.  No sensation loss was present.  Reflexes were all 
2+.  The assessment included osteoarthritis of the right 
knee.  

A September 2004 VA cold injury protocol examination shows 
other than for gradual changes with age, the examination of 
the hands was unremarkable.  There was no tissue loss and the 
grasps were decreased but equal.  Concerning both feet there 
was no hair growth over the distal lower legs, ankles, and 
feet.  The examiner could not palpate the dorsalis pedis or 
posterior tibial pulses.  Moderate onychomycotic changes were 
noted over all of the toenails.  There was no scarring.  
There was trace edema on both distal lower extremities.  
Pulse and sensation were intact.  There were no gross 
deformities or angulations of any of the digits.  X-rays of 
both hands and both feet over the years were noted to have 
shown generalized osteoarthritic changes.  The diagnosis was 
old cold exposure to the hands and feet with current and 
longstanding sensitization, symptoms that appear to be very 
classical for cold residuals.  It was opined that the 
severity of the residuals appeared to be moderate to 
moderately severe, as the feet and hands were always painful, 
sweating a lot and always burning.  The examiner opined that 
the etiology of the osteoarthritis appeared to be due to 
natural progression of disease with age.  He noted that the 
veteran did have mild swelling of both distal lower legs, 
ankles, and feet, with no tissue loss, and nail abnormalities 
in the form of longstanding generalized moderate 
onychomycosis of all of the toenails on both feet.  Color 
changes showed the feet to be somewhat reddened.  The 
numbness and tingling in the legs were characterized as 
probably due to his back.  The examiner offered that the 
veteran did not appear to have any cold induced neurological 
manifestations consistent with these injuries.  

Analysis

Prior to January 12, 1998

Pursuant to the rating criteria in effect prior to January 
12, 1998, as outlined above, demonstration of cold injury 
residuals manifested by mild symptoms, including chilblains, 
warrants a 10 percent evaluation.  In this regard, the Board 
notes that on VA examination in March 1995, the veteran 
complained of burning, shooting pain in his forearms, wrists, 
fingers, lower legs, ankles and feet.  He reported cold 
sensitivity.  The veteran also complained of burning and 
numbness of his fingertips on VA examination in February 
1997.  While the objective clinical evidence of record raises 
some question as to whether such symptoms were 
distinguishable from peripheral neuropathy unrelated to cold 
injury, the Board finds the evidence to be in equipoise as to 
this matter.  With resolution of doubt in the veteran's 
favor, the Board finds that such symptoms are for 
consideration in rating the disabilities at issue.  As such, 
the Board finds that the veteran's disability picture, for 
each extremity, meets the criteria for a 10 percent rating 
under Diagnostic Code 7122, as in effect prior to January 12, 
1998.  

The March 1995 VA examination also revealed redness and 
scaling of the plantar aspects of the feet, and between the 
toes, bilaterally.  The veteran had reddish brown macular 
lesions over the anterior lower legs and superficial 
varicosities.  The evidence also included hypertrophic and 
discolored toenails and tinea pedis.  The Board finds that 
such findings also constitute no more than mild symptoms, and 
do not more nearly approximate the criteria for the next 
higher rating.  As there is no evidence of persistent 
moderate swelling, tenderness, or redness or extensive loss 
of toes or parts, the disability picture, for each extremity, 
does not more nearly approximate the criteria for the next 
higher rating under Diagnostic Code 7122, as in effect prior 
to January 12, 1998.  

Thus, for the period prior to January 12, 1998, an initial 10 
percent evaluation, each, and no more, is warranted for 
residuals of cold weather injury of the right upper 
extremity, the left upper extremity, the right lower 
extremity, and the left lower extremity.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7122 
(as in effect prior to January 12, 1998).  In this regard, 
assignment of the bilateral factor pursuant to 38 C.F.R. 
§ 4.26 is for consideration, as appropriate.  

From January 12, 1998

Right and left lower extremities

Applying the rating criteria effective from January 12, 1998, 
including as amended effective August 13, 1998, warrants a 30 
percent evaluation for each lower extremity, from January 12, 
1998.  The reported clinical findings of record for this 
period demonstrate pain, arthralgia, cold sensitivity, 
hyperhidrosis of the feet, nail abnormalities, hair loss over 
the distal lower legs, ankles and feet, and daily 
paresthesia.  While the objective clinical evidence of record 
raises some question as to whether such symptoms are 
distinguishable from manifestations of disability unrelated 
to cold injury, the Board finds the evidence to be in 
equipoise as to this matter.  With resolution of doubt in the 
veteran's favor, the Board finds that such symptoms are for 
consideration in rating the right and left lower extremity 
disabilities at issue.  As such, the Board finds that the 
veteran's disability picture, for each lower extremity, meets 
the criteria for a 30 percent rating under Diagnostic Code 
7122, as in effect from January 12, 1998, to include as 
amended effective August 13, 1998.  

A 30 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 7122.  

Right and left upper extremities

From January 12, 1998, the upper extremities have been shown 
to be manifested by complaints of burning, shooting pain in 
the arms, numbness and tingling of the extremities, as well 
as joint stiffness.  On VA examination in May 2003, the 
veteran complained of burning pain in dorsal digits 1 and 2 
that radiated dorsally into the elbow with loss of strength.  
In July 2004, he had tingling in the hands.  He had no 
significant loss of sensation.  A problem list in April 1996 
showed a diagnosis of osteoarthritis.  The impressions on VA 
examination in February 1997 included arthritis of the right 
shoulder with osteoporosis of the right hand and right wrist 
area.  Generalized osteopenia was demonstrated on X-rays of 
the right shoulder and hands.  Degenerative changes of both 
hands were identified on VA examination in October 1997.  In 
view of the foregoing, the Board finds that the criteria for 
a 20 percent evaluation, each for cold weather injury 
residuals of the left and right upper extremities is 
warranted from January 12, 1998 through September 1, 2004.  

The September 2004 VA examination demonstrated the first 
additional findings of hyperhidrosis of the hands.  In this 
regard, the Board notes that a 30 percent rating is in effect 
from September 2, 2004.  This is the maximum schedular rating 
assignable under Diagnostic Code 7122.  

From September 2, 2004

A 30 percent rating, each, is assigned for the service-
connected residuals of cold weather injuries of the right 
upper extremity, left upper extremity, right lower extremity 
and left lower extremity, effective from September 2, 2004.  
A 30 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 7122.  

Other Diagnostic Codes

Finally, the Board has considered whether any other 
diagnostic code section could allow for a higher rating for 
residuals of the cold weather injuries.  Indeed, there is no 
other appropriate Diagnostic Code under which to rate the 
residuals of cold weather injury.  In this case, the Board 
finds Diagnostic Code 7122 is the most appropriate based on 
the symptomatology being considered.  

Extraschedular consideration

At no point does the record present evidence sufficient to 
invoke the procedures for assignment of any higher evaluation 
on an extraschedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
disabilities are not objectively shown to markedly interfere 
with employment (i.e., beyond the schedular ratings assigned 
herein).  There also is no objective evidence that the 
residuals of cold weather injuries warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(2004). 


ORDER

An initial 10 percent evaluation for residuals of cold 
weather injury of the right upper extremity is granted prior 
to January 12, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial 10 percent evaluation for residuals of cold 
weather injury of the left upper extremity is granted prior 
to January 12, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial 10 percent evaluation for residuals of cold 
weather injury of the right lower extremity is granted prior 
to January 12, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial 10 percent evaluation for residuals of cold 
weather injury of the left lower extremity is granted prior 
to January 12, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  

A 20 percent initial staged evaluation for residuals of cold 
weather injury of the right upper extremity is granted from 
January 12, 1998 through September 1, 2004, subject to the 
law and regulations governing the payment of monetary 
benefits.  

A 20 percent initial staged evaluation for residuals of cold 
weather injury of the left upper extremity is granted from 
January 12, 1998 through September 1, 2004, subject to the 
law and regulations governing the payment of monetary 
benefits.   

A 30 percent initial staged evaluation for residuals of cold 
weather injury of the right lower extremity is granted from 
January 12, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  

A 30 percent initial staged evaluation for residuals of cold 
weather injury of the left lower extremity is granted from 
January 12, 1998, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial staged evaluation in excess of 30 percent, each, 
for residuals of cold weather injury of the left lower 
extremity, right lower extremity, left upper extremity, and 
right upper extremity, effective from September 2, 2004, is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


